DETAILED ACTION
The amendment filed on 8/5/2021 has been entered.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  “comprising” in line 1 of claims 1 and 3 should be “comprising:”; claim 5, items b should be “the left topside surface”; claim 5 item c should be “the front topside surface”; claim 5 item d should be “the left underside surface”; claim 5 item d should be “the left underside surface”; and claim 5 item e should be “the right underside surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 6,120,365).
Regarding claim 1, Johnson discloses an ergonomic handle scraper (Figures 4 and 1,  reproduced and annotated below) comprising 
a right topside surface (A), 
a left topside surface (B), 
a front topside surface (C), 
a left underside surface (D), 
a right underside surface (E), and 
a front underside surface (F), 


    PNG
    media_image1.png
    648
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    624
    media_image2.png
    Greyscale



Regarding claim 2, Johnson discloses comprising 
a generally concave, arched or vaulted surface area (D to E) that forms a portion of the underside of the device; 
a generally convex, arched or vaulted surface area (B to A) forms a portion of the topside of the device; 
wherein the topside and underside meet, forming a perimeter edge surface (G) around the device.
Regarding claim 3, Johnson discloses an ergonomic handle scraper (Figures 4 and 1, annotated above) comprising 
a topside convex surface (A to C), 
an underside concave surface (D to E), 
a perimeter edge surface (G), 
a right topside surface (A), 
a left topside surface (B), 
a front topside surface (C), 
a front end (A to B), 
a gripping end (I), 
a cavity (at D to E), 
a left underside surface (D), 
a right underside surface (E), and 
a front underside surface (F), 

Regarding claim 4, Johnson discloses comprising the perimeter edge surface meeting the underside concave surface at the greatest depth of the concave surface (G at C).
Regarding claim 5, Johnson discloses comprising
a. the topside right surface,
	b. topside left surface,
	c. topside front surface,
d. underside left surface,
e. underside right surface,
f. underside front surface all which may be flat, angular, or curved (see Figures 4 and 1, Figure 4 shows all of flat, angular, and curved and Figure 1 shows flat and curved). 
Regarding claim 6, Johnson discloses comprising the topside convex surface and the underside concave surface constructed to form smooth, gradual curved surfaces (Figure 1).
Regarding claim 7, Johnson discloses comprising the topside convex surface and underside concave surface constructed to form an arched, angular, or vaulted surfaces (Figure 4).
Regarding claim 8, Johnson discloses comprising the perimeter edge surface constructed to form a front left corner (J) and front right corner (K).
Regarding claim 9, Johnson discloses comprising the perimeter edge surface incorporating a blade or cutting edge (at least at H, no structure is required by “cutting edge” and the perimeter surface can be used to cut materials softer than the scraper) into the edge perimeter surface.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,120,365).
Regarding claim 12, Johnson discloses all of the limitations but does not disclose a grating device.  However, Johnson discloses another embodiment (Figures 5 and 6) that includes a grating member (“sandpaper”, column 4 lines 39-41 and 56-62) for the purpose of allowing the spreader to be used as a sander (column 4 lines 39-41).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Johnson by utilizing a grating device (sandpaper), as disclosed by another embodiment of Johnson, for the purpose of allowing the spreader to be used as a sander.  The combination would result in the spreader of Figures 4 and 1 of Johnson to be used as a spreader then a sander; Johnson discloses the spreader .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,120,365) in view of Hasenoehrl et al. (US 8,877,316 B2).
Regarding claims 13 and 14, Johnson discloses all of the limitations but does not disclose single ply or multiple ply paper and for use as a personal hygiene wipe and the single ply or multiple ply paper impregnated with medicines, ointments, salves, or creams. However, Hasenoehrl et al. discloses a similar device (scrubbing pad that can be used with a handle, column 3 lines 10-13) that includes single ply or multiple ply paper (column 6 lines 7-11) and for use as a personal hygiene wipe and the single ply or multiple ply paper impregnated with medicines, ointments, salves, or creams (column 62 lines 47-51 and column 63 lines 10-14 and 18-27) for the purpose of cleaning makeup from the face (column 62 lines 50-51) and treating the face with cream (column 63 lines 10-14). It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Johnson by utilizing single ply or multiple ply paper and for use as a personal hygiene wipe and the single ply or multiple ply paper impregnated with medicines, ointments, salves, or creams, as disclosed by Hasenoehrl et al., for the purpose of cleaning makeup from the face (column 62 lines 50-51) and treating the face with cream (column 63 lines 10-14). The combination would result in the spreader/sander of Johnson using the paper of Hasenoehrl et al. for spreading/cleaning.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  after an extensive search of the prior art the examiner was unable to find a teaching of the claimed handle scraper in combination with a fork, a spoon, a knife, a shaving razor, brush bristles, a comb, writing utensils, paintbrush, a bristle brush, or a foam brush.  Johnson discloses a similar device used for spreading and sanding materials; however, the Examiner found no reason to combine any of a fork, a spoon, a knife, a shaving razor, brush bristles, a comb, writing utensils, paintbrush, a bristle brush, or a foam brush with Johnson. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Johnson discloses the ergonomic handle scraper of claims 1-9 and Johnson and Hasenoehrl et al. teach the missing elements of claims 12-14.  Applicant did not separately argue the rejection of claims 13 and 14 with respect to Hasenoehrl et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571)272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649